Exhibit 10.9
AMENDED AND RESTATED GUARANTY AGREEMENT
(Second Amended and Restated Lease Agreement No. 3)
THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Agreement”) is made and
given as of October 14, 2019 (the “Effective Date”), by TravelCenters of America
Inc., a Maryland corporation (the “Guarantor”), for the benefit of HPT TA
Properties Trust, a Maryland real estate investment trust, and HPT TA Properties
LLC, a Maryland limited liability company (together with each of their
successors and assigns, collectively, the “Landlord”).
WITNESSETH:
WHEREAS, pursuant to that certain Guaranty Agreement, dated as of June 9, 2015
(the “Prior Guaranty”), the Guarantor guaranteed the obligations of TA Operating
LLC, an affiliate of the Guarantor (the “Tenant”), under that certain Amended
and Restated Lease Agreement No. 3, dated as of June 9, 2015, between the
Landlord and the Tenant (the “Prior Lease”);
WHEREAS, pursuant to that certain Second Amended and Restated Lease Agreement
No. 3, dated as of the Effective Date (as it may be amended from time to time,
the “Restated Lease”), the Landlord and the Tenant have amended and restated the
Prior Lease;
WHEREAS, it is a condition precedent to the Landlord’s entering into the
Restated Lease that the Guarantor enter into this Agreement to amend and restate
the Prior Guaranty to guarantee all of the payment and performance obligations
of the Tenant with respect to the Restated Lease; and
WHEREAS, the transactions contemplated by the Restated Lease are of direct
material benefit to the Guarantor;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees, effective as of the Effective Date,
that the Prior Guaranty is amended and restated as follows:
1. CERTAIN TERMS. Capitalized terms used and not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Restated Lease.
2. GUARANTEED OBLIGATIONS. For purposes of this Agreement, the term “Guaranteed
Obligations” shall mean the payment and performance of each and every obligation
of the Tenant to the Landlord under the Restated Lease or relating thereto,
whether now existing or hereafter arising, and including, without limitation,
the payment of the full amount of the Rent payable under the Restated Lease.
3. REPRESENTATIONS AND COVENANTS. The Guarantor represents, warrants, covenants,
and agrees that:
3.1 INCORPORATION OF REPRESENTATIONS AND WARRANTIES. The representations and
warranties of the Tenant and its Affiliated Persons set forth in the Restated
Lease are true and correct on and as of the date hereof in all material
respects.

{S2483916; 4} 



--------------------------------------------------------------------------------



3.2 PERFORMANCE OF COVENANTS AND AGREEMENTS. The Guarantor hereby agrees to take
all lawful action in its power to cause the Tenant duly and punctually to
perform all of the covenants and agreements set forth in the Restated Lease.
3.3 VALIDITY OF AGREEMENT. The Guarantor has duly and validly executed and
delivered this Agreement; this Agreement constitutes the legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as the enforceability thereof may be subject
to bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and subject to
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity; and the execution, delivery and performance
of this Agreement have been duly authorized by all requisite action of the
Guarantor and such execution, delivery and performance by the Guarantor will not
result in any breach of the terms, conditions or provisions of, or conflict with
or constitute a default under, or result in the creation of any lien, charge or
encumbrance upon any of the property or assets of the Guarantor pursuant to the
terms of, any indenture, mortgage, deed of trust, note, other evidence of
indebtedness, agreement or other instrument to which it may be a party or by
which it or any of its property or assets may be bound, or violate any provision
of law, or any applicable order, writ, injunction, judgment or decree of any
court or any order or other public regulation of any governmental commission,
bureau or administrative agency.
3.4 PAYMENT OF EXPENSES. The Guarantor agrees, as principal obligor and not as
guarantor only, to pay to the Landlord forthwith, upon demand, in immediately
available federal funds, all costs and expenses (including reasonable attorneys’
fees and disbursements) incurred or expended by the Landlord in connection with
the enforcement of this Agreement, together with interest on amounts recoverable
under this Agreement from the time such amounts become due until payment at the
Overdue Rate. The Guarantor’s covenants and agreements set forth in this SECTION
3.4 shall survive the termination of this Agreement.
3.5 NOTICES. The Guarantor shall promptly give notice to the Landlord of any
event known to it which might reasonably result in a material adverse change in
its financial condition.
3.6 REPORTS. The Guarantor shall promptly provide to the Landlord each of the
financial reports, certificates and other documents required of it under the
Restated Lease.
3.7 BOOKS AND RECORDS. The Guarantor shall at all times keep proper books of
record and account in which full, true and correct entries shall be made of its
transactions in accordance with generally accepted accounting principles and
shall set aside on its books from its earnings for each fiscal year all such
proper reserves, including reserves for depreciation, depletion, obsolescence
and amortization of its properties during such fiscal year, as shall be required
in accordance with generally accepted accounting principles, consistently
applied, in connection with its business. The Guarantor shall permit access by
the Landlord and its agents to the books and records maintained by the Guarantor
during normal business hours and upon reasonable notice.



- 2 -

--------------------------------------------------------------------------------



3.8 TAXES, ETC. The Guarantor shall pay and discharge promptly as they become
due and payable all taxes, assessments and other governmental charges or levies
imposed upon the Guarantor or the income of the Guarantor or upon any of the
property, real, personal or mixed, of the Guarantor, or upon any part thereof,
as well as all claims of any kind (including claims for labor, materials and
supplies) which, if unpaid, might by law become a lien or charge upon any
property and result in a material adverse change in the financial condition of
the Guarantor; PROVIDED, HOWEVER, that the Guarantor shall not be required to
pay any such tax, assessment, charge, levy or claim if the amount, applicability
or validity thereof shall currently be contested in good faith by appropriate
proceedings or other appropriate actions promptly initiated and diligently
conducted and if the Guarantor shall have set aside on its books such reserves
of the Guarantor, if any, with respect thereto as are required by generally
accepted accounting principles.
3.9 LEGAL EXISTENCE OF GUARANTOR. The Guarantor shall do or cause to be done all
things necessary to preserve and keep in full force and effect its legal
existence.
3.10 COMPLIANCE. The Guarantor shall use reasonable business efforts to comply
in all material respects with all applicable statutes, rules, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, rules,
regulations, orders and restrictions relating to environmental, safety and other
similar standards or controls).
3.11 INSURANCE. The Guarantor shall maintain, with financially sound and
reputable insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by owners of
established reputation engaged in the same or similar businesses and similarly
situated, in such amounts and by such methods as shall be customary for such
owners and deemed adequate by the Guarantor.
3.12 FINANCIAL STATEMENTS, ETC. The financial statements previously delivered to
the Landlord by the Guarantor, if any, fairly present the financial condition of
the Guarantor in accordance with generally accepted accounting principles
consistently applied and there has been no material adverse change from the date
thereof through the date hereof.
3.13 NO CHANGE IN CONTROL. The Guarantor shall not permit the occurrence of any
direct or indirect Change in Control of the Tenant or of the Guarantor.
4. GUARANTEE. The Guarantor hereby unconditionally guarantees that the
Guaranteed Obligations which are monetary obligations shall be paid in full when
due and payable, whether upon demand, at the stated or accelerated maturity
thereof pursuant to the Restated Lease, or otherwise, and that the Guaranteed
Obligations which are performance obligations shall be fully performed at the
times and in the manner such performance is required by the Restated Lease. With
respect to the Guaranteed Obligations which are monetary obligations, this
guarantee is a guarantee of payment and not of collectability and is absolute
and in no way conditional or contingent. In case any part of the Guaranteed
Obligations shall not have been paid when due and payable or performed at the
time performance is required, the

- 3 -

--------------------------------------------------------------------------------



Guarantor shall, within five (5) Business Days after receipt of notice from the
Landlord, pay or cause to be paid to the Landlord the amount thereof as is then
due and payable and unpaid (including interest and other charges, if any, due
thereon through the date of payment in accordance with the applicable provisions
of the Restated Lease) or perform or cause to be performed such obligations in
accordance with the Restated Lease.
5. UNENFORCEABILITY OF GUARANTEED OBLIGATIONS, ETC. If the Tenant is for any
reason under no legal obligation to discharge any of the Guaranteed Obligations
(other than because the same have been previously discharged in accordance with
the terms of the Restated Lease), or if any other moneys included in the
Guaranteed Obligations have become unrecoverable from the Tenant by operation of
law or for any other reason, including, without limitation, the invalidity or
irregularity in whole or in part of any Guaranteed Obligation or of the Restated
Lease or any limitation on the liability of the Tenant thereunder not
contemplated by the Restated Lease or any limitation on the method or terms of
payment thereunder which may now or hereafter be caused or imposed in any manner
whatsoever, the guarantees contained in this Agreement shall nevertheless remain
in full force and effect and shall be binding upon the Guarantor to the same
extent as if the Guarantor at all times had been the principal debtor on all
such Guaranteed Obligations.
6. ADDITIONAL GUARANTEES. This Agreement shall be in addition to any other
guarantee or other security for the Guaranteed Obligations and it shall not be
prejudiced or rendered unenforceable by the invalidity of any such other
guarantee or security or by any waiver, amendment, release or modification
thereof.
7. CONSENTS AND WAIVERS, ETC. The Guarantor hereby acknowledges receipt of a
correct and complete copy of the Restated Lease, and consents to all of the
terms and provisions thereof, as the same may be from time to time hereafter
amended or changed in accordance with the terms and conditions thereof, and,
except as otherwise provided herein, to the maximum extent permitted by
applicable law, waives (a) presentment, demand for payment, and protest of
nonpayment, of any of the Guaranteed Obligations, (b) notice of acceptance of
this Agreement and of diligence, presentment, demand and protest, (c) notice of
any default hereunder and any default, breach or nonperformance or Event of
Default under any of the Guaranteed Obligations or the Restated Lease, (d)
notice of the terms, time and place of any private or public sale of collateral
(if any) held as security for the Guaranteed Obligations, (e) demand for
performance or observance of, and any enforcement of any provision of, or any
pursuit or exhaustion of rights or remedies against the Tenant or any other
guarantor of the Guaranteed Obligations, under or pursuant to the Restated
Lease, or any agreement directly or indirectly relating thereto and any
requirements of diligence or promptness on the part of the holders of the
Guaranteed Obligations in connection therewith, and (f) any and all demands and
notices of every kind and description with respect to the foregoing or which may
be required to be given by any statute or rule of law and any defense of any
kind which it may now or hereafter have with respect to this Agreement, or the
Restated Lease or the Guaranteed Obligations (other than that the same have been
discharged in accordance with the Restated Lease).
8. NO IMPAIRMENT, ETC. The obligations, covenants, agreements and duties of the
Guarantor under this Agreement shall not be affected or impaired by any
assignment or transfer in whole or in part of any of the Guaranteed Obligations
without notice to the Guarantor,
- 4 -

--------------------------------------------------------------------------------



or any waiver by the Landlord or any holder of any of the Guaranteed Obligations
or by the holders of all of the Guaranteed Obligations of the performance or
observance by the Tenant or any other guarantor of any of the agreements,
covenants, terms or conditions contained in the Guaranteed Obligations or the
Restated Lease or any indulgence in or the extension of the time for payment by
the Tenant or any other guarantor of any amounts payable under or in connection
with the Guaranteed Obligations or the Restated Lease or any other instrument or
agreement relating to the Guaranteed Obligations or of the time for performance
by the Tenant or any other guarantor of any other obligations under or arising
out of any of the foregoing or the extension or renewal thereof (except that
with respect to any extension of time for payment or performance of any of the
Guaranteed Obligations granted by the Landlord or any other holder of such
Guaranteed Obligations to the Tenant, the Guarantor’s obligations to pay or
perform such Guaranteed Obligation shall be subject to the same extension of
time for performance), or the modification or amendment (whether material or
otherwise) of any duty, agreement or obligation of the Tenant or any other
guarantor set forth in any of the foregoing, or the voluntary or involuntary
sale or other disposition of all or substantially all the assets of the Tenant
or any other guarantor or insolvency, bankruptcy, or other similar proceedings
affecting the Tenant or any other guarantor or any assets of the Tenant or any
such other guarantor, or the release or discharge of the Tenant or any such
other guarantor from the performance or observance of any agreement, covenant,
term or condition contained in any of the foregoing without the consent of the
holders of the Guaranteed Obligations by operation of law, or any other cause,
whether similar or dissimilar to the foregoing.
9. REIMBURSEMENT, SUBROGATION, ETC. The Guarantor hereby covenants and agrees
that it will not enforce or otherwise exercise any rights of reimbursement,
subrogation, contribution or other similar rights against the Tenant (or any
other person against whom the Landlord may proceed) with respect to the
Guaranteed Obligations prior to the payment in full of all amounts owing with
respect to the Restated Lease, and until all indebtedness of the Tenant to the
Landlord shall have been paid in full, the Guarantor shall not have any right of
subrogation, and the Guarantor waives any defense it may have based upon any
election of remedies by the Landlord which destroys its subrogation rights or
its rights to proceed against the Tenant for reimbursement, including, without
limitation, any loss of rights the Guarantor may suffer by reason of any rights,
powers or remedies of the Tenant in connection with any anti-deficiency laws or
any other laws limiting, qualifying or discharging the indebtedness to the
Landlord. Until all obligations of the Tenant pursuant to the Restated Lease
shall have been paid and satisfied in full, the Guarantor further waives any
right to enforce any remedy which the Landlord now has or may in the future have
against the Tenant, any other guarantor or any other person and any benefit of,
or any right to participate in, any security whatsoever now or in the future
held by the Landlord.
10. DEFEASANCE. This Agreement shall terminate at such time as the Guaranteed
Obligations have been paid and performed in full and all other obligations of
the Guarantor to the Landlord under this Agreement have been satisfied in full;
PROVIDED, HOWEVER, if at any time, all or any part of any payment applied on
account of the Guaranteed Obligations is or must be rescinded or returned for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of the Tenant), this Agreement, to the extent such payment is
or must be rescinded or returned, shall be deemed to have continued in existence
notwithstanding any such termination.

- 5 -

--------------------------------------------------------------------------------



11. NOTICES.
(a) Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Agreement shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
by telecopier with written acknowledgment of receipt, or by mail or Federal
Express or similar expedited commercial carrier, addressed to the recipient of
the notice, postpaid and registered or certified with return receipt requested
(if by mail), or with all freight charges prepaid (if by Federal Express or
similar carrier).
(b) All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.
(c) All such notices shall be addressed,
        if to the Landlord to the Landlord:
c/o Service Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn: Mr. John G. Murray
Email: jmurray@rmrgroup.com
if to the Guarantor to the Guarantor:
c/o TravelCenters of America Inc.
24601 Center Ridge Road
Westlake, Ohio 44145
Attn: Mr. Mark R. Young
Email: myoung@ta-petro.com
(d) By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.
12. SUCCESSORS AND ASSIGNS. Whenever in this Agreement any of the parties hereto
is referred to, such reference shall be deemed to include the successors and
assigns of such party, including, without limitation, the holders, from time to
time, of the Guaranteed Obligations; and all representations, warranties,
covenants and agreements by or on behalf of the

- 6 -

--------------------------------------------------------------------------------



Guarantor which are contained in this Agreement shall inure to the benefit of
the Landlord’s successors and assigns, including, without limitation, said
holders, whether so expressed or not.
13. APPLICABLE LAW. Except as to matters regarding the internal affairs of the
Landlord and issues of or limitations on any personal liability of the
shareholders and trustees or directors of the Landlord for obligations of the
Landlord, as to which the laws of the State of Maryland shall govern, this
Agreement, the Restated Lease and any other instruments executed and delivered
to evidence, complete or perfect the transactions contemplated hereby and
thereby shall be interpreted, construed, applied and enforced in accordance with
the laws of The Commonwealth of Massachusetts applicable to contracts between
residents of Massachusetts which are to be performed entirely within
Massachusetts, regardless of (i) where any such instrument is executed or
delivered; or (ii) where any payment or other performance required by any such
instrument is made or required to be made; or (iii) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (iv) where any action or other proceeding is instituted or pending;
or (v) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (vi) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than The Commonwealth of Massachusetts; or (vii) any combination of the
foregoing. Notwithstanding the foregoing, the laws of the State shall apply to
the perfection and priority of liens upon and the disposition of any Property.
14. ARBITRATION. Any disputes, claims or controversies between or among the
parties (a) arising out of or relating to this Agreement or (b) brought by or on
behalf of any shareholder of any party or a direct or indirect parent of a party
(which, for purposes of this Section 14 shall mean any shareholder of record or
any beneficial owner of shares of any party, or any former shareholder of record
or beneficial owner of shares of any party), either on his, her or its own
behalf, on behalf of any party or on behalf of any series or class of shares of
any party or shareholders of any party against any party or any member, trustee,
director, officer, manager (including The RMR Group LLC or its successor), agent
or employee of any party, including disputes, claims or controversies relating
to the meaning, interpretation, effect, validity, performance or enforcement of
this Agreement, including this arbitration provision, or the declarations of
trust, limited liability company agreements, charters, bylaws or other governing
documents of any party hereto (all of which are referred to as “Disputes”), or
relating in any way to such a Dispute or Disputes shall, on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Section 14. For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, directors, officers or managers of any party and class actions by a
shareholder against those individuals or entities and any party. For the
avoidance of doubt, a Dispute shall include a Dispute made derivatively on
behalf of one party against another party. For purposes of this Section 14, the
term “party” shall include any direct or indirect parent of a party.
There shall be three (3) arbitrators. If there are only two (2) parties to the
Dispute, each party shall select one arbitrator within fifteen (15) days after
receipt of a demand for arbitration. Such arbitrators may be affiliated or
interested persons of such parties. If there are more than two (2) parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
- 7 -

--------------------------------------------------------------------------------



hand, shall each select, by the vote of a majority of the claimants or the
respondents, as the case may be, one arbitrator within fifteen (15) days after
receipt of a demand for arbitration. Such arbitrators may be affiliated or
interested persons of the claimants or the respondents, as the case may be. If
either a claimant (or all claimants) or a respondent (or all respondents) fail
to timely select an arbitrator then the party (or parties) who has selected an
arbitrator may request the AAA to provide a list of three (3) proposed
arbitrators in accordance with the Rules (each of whom shall be neutral,
impartial and unaffiliated with any party) and the party (or parties) that
failed to timely appoint an arbitrator shall have ten (10) days from the date
the AAA provides such list to select one of the three (3) arbitrators proposed
by AAA. If such party (or parties) fail to select such arbitrator by such time,
the party (or parties) who have appointed the first arbitrator shall then have
ten (10) days to select one of the three (3) arbitrators proposed by AAA to be
the second arbitrator; and, if he/they should fail to select such arbitrator by
such time, the AAA shall select, within fifteen (15) days thereafter, one of the
three (3) arbitrators it had proposed as the second arbitrator. The two (2)
arbitrators so appointed shall jointly appoint the third and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second arbitrator. If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.
The place of arbitration shall be Boston, Massachusetts unless otherwise agreed
by the parties.
There shall be only limited documentary discovery of documents directly related
to the issues in dispute, as may be ordered by the arbitrators. For the
avoidance of doubt, it is intended that there shall be no depositions and no
other discovery other than limited documentary discovery as described in the
preceding sentence.
In rendering an award or decision (the “Arbitration Award”), the arbitrators
shall be required to follow the laws of the State of Maryland. Any arbitration
proceedings or Arbitration Award rendered hereunder and the validity, effect and
interpretation of this arbitration provision shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq. The Arbitration Award shall be in writing
and may, but shall not be required to, briefly state the findings of fact and
conclusions of law on which it is based. Any monetary Arbitration Award shall be
made and payable in U.S. dollars free of any tax, deduction or offset. Subject
to this Section 14, each party against which an Arbitration Award assesses a
monetary obligation shall pay that obligation on or before the thirtieth (30th)
day following the date of such Arbitration Award or such other date as such
Arbitration Award may provide.
Except to the extent expressly provided by this Agreement or as otherwise agreed
by the parties, to the maximum extent permitted by Maryland law, each party
involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an Arbitration Award that
would include shifting of any such costs or expenses (including attorneys’ fees)
or, in a derivative case or class action, award any portion of a party’s
Arbitration Award to the claimant or the claimant’s attorneys. Each party (or,
if there are more than two (2) parties to the Dispute, all claimants, on the one
hand, and all respondents, on the other hand,
- 8 -

--------------------------------------------------------------------------------



respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.
Notwithstanding any language to the contrary in this Agreement, any Arbitration
Award, including but not limited to any interim Arbitration Award, may be
appealed pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate
Rules”). An Arbitration Award shall not be considered final until after the time
for filing the notice of appeal pursuant to the Appellate Rules has expired.
Appeals must be initiated within thirty (30) days of receipt of an Arbitration
Award by filing a notice of appeal with any AAA office. Following the appeal
process, the decision rendered by the appeal tribunal may be entered in any
court having jurisdiction thereof. For the avoidance of doubt, and despite any
contrary provision of the Appellate Rules, the above paragraph relating to costs
and expenses shall apply to any appeal pursuant to this Section 14 and the
appeal tribunal shall not render an Arbitration Award that would include
shifting of any costs or expenses (including attorneys’ fees) of any party.
Following the expiration of the time for filing the notice of appeal, or the
conclusion of the appeal process set forth in Section 14, an Arbitration Award
shall be final and binding upon the parties thereto and shall be the sole and
exclusive remedy between those parties relating to the Dispute, including any
claims, counterclaims, issues or accounting presented to the arbitrators.
Judgment upon an Arbitration Award may be entered in any court having
jurisdiction. To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
Arbitration Award made, except for actions relating to enforcement of this
Section 14 or any arbitral award issued hereunder, and except for actions
seeking interim or other provisional relief in aid of arbitration proceedings in
any court of competent jurisdiction.
This Section 14 is intended to benefit and be enforceable by the parties and
their respective shareholders, members, direct and indirect parents, trustees,
directors, officers, managers (including The RMR Group Inc. and The RMR Group
LLC), agents or employees of any party and their respective successors and
assigns and shall be binding on the shareholders of any party and the parties,
as applicable, and shall be in addition to, and not in substitution for, any
other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.
15. MODIFICATION OF AGREEMENT. No modification or waiver of any provision of
this Agreement, nor any consent to any departure by the Guarantor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Landlord, and such modification, waiver or consent shall be effective
only in the specific instances and for the purpose for which given. No notice to
or demand on the Guarantor in any case shall entitle the Guarantor to any other
or further notice or demand in the same, similar or other circumstances. This
Agreement may not be amended except by an instrument in writing executed by or
on behalf of the party against whom enforcement of such amendment is sought.



- 9 -

--------------------------------------------------------------------------------



16. WAIVER OF RIGHTS BY THE LANDLORD. Neither any failure nor any delay on the
Landlord’s part in exercising any right, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise or the exercise of any other
right, power or privilege.
17. SEVERABILITY. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.
18. ENTIRE CONTRACT. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and shall supersede and
take the place of any other instruments purporting to be an agreement of the
parties hereto relating to the subject matter hereof.
19. HEADINGS; COUNTERPARTS. Headings in this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but which, when taken together, shall constitute but one
and the same instrument.
20. REMEDIES CUMULATIVE. No remedy herein conferred upon the Landlord is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.
21. NON-LIABILITY OF TRUSTEES. THE DECLARATION OF TRUST ESTABLISHING HPT TA
PROPERTIES TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT, AND THE GUARANTOR AGREES THAT, THE NAME
“HPT TA PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF HPT TA PROPERTIES TRUST
SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF OR CLAIM AGAINST, HPT TA PROPERTIES TRUST. ALL PERSONS DEALING
WITH HPT TA PROPERTIES TRUST, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF HPT
TA PROPERTIES TRUST FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.




- 10 -

--------------------------------------------------------------------------------



WITNESS the execution hereof under seal as of the date above first written.
GUARANTOR:


TRAVELCENTERS OF AMERICA INC.,
a Maryland corporation




By: /s/ Mark R. Young________________
      Mark R. Young
      Executive Vice President







ACKNOWLEDGED AND AGREED:
LANDLORD:


HPT TA PROPERTIES TRUST,
a Maryland real estate investment trust




By: /s/ Brian E. Donley________________
      Brian E. Donley
      Treasurer and Chief Executive Officer





HPT TA PROPERTIES LLC,
a Maryland limited liability company




By: /s/ Brian E. Donley________________
      Brian E. Donley
      Treasurer and Chief Executive Officer





[Signature Page to Amended and Restated Guaranty Agreement of Second Amended and
Restated Lease No. 3]